In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 12‐2458

UNITED STATES OF AMERICA,
                                                 Plaintiff‐Appellee,

                                v.


LARRY E. HODGE,
                                             Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Southern District of Indiana, Evansville Division.
    No. 3:11‐cr‐00007‐RLY‐WGH — Richard L. Young, Chief Judge. 


    ARGUED MAY 21, 2013 — DECIDED SEPTEMBER 6, 2013


   Before RIPPLE, WILLIAMS, and TINDER, Circuit Judges.

    TINDER, Circuit Judge. Larry Hodge pleaded guilty and was
sentenced  to  1380  months’  imprisonment  for  multiple  child
pornography  offenses.  During  his  sentencing  hearing,  he
offered  testimony  in  mitigation  from  psychiatrist  Dr.  Louis
Cady. The district court discussed some of Cady’s findings in
explaining  the  sentence  imposed,  but  neglected  to  mention
other  findings,  most  notably  Dr.  Cady’s  contentions  that
2                                                     No. 12‐2458

Hodge’s history of sexual and psychological abuse as a child
contributed  to  his  decision  to  commit  his  offenses  and  that
Hodge was unlikely to reoffend. Hodge claims that the district
court’s alleged failures to address adequately these arguments
constitute procedural error. We disagree.
                                   I.
    In November 2010, police in Evansville, Indiana, received
a tip that Hodge had sent text messages containing sexually
explicit images of Hodge and a child. Under police question‐
ing, Hodge identified himself in the images and admitted to
engaging  in  sexual  acts  with  the  child.  During  a  search  of
Hodge’s  home,  police  seized  a  computer  and  data  storage
equipment that contained several disturbing images, including
depictions of the child performing oral sex on Hodge, sexually
explicit poses and acts involving the child and Hodge’s wife,
and  sadistic  abuse  of  the  child  involving  ropes  and  a  dog
collar. Hodge later admitted that the child in these images was
his niece, who was nine‐years‐old at the time of most of the
abuse.
    In  March  2011,  Hodge  was  indicted  on  seven  counts  of
production of sexually explicit material involving a minor in
violation of 18 U.S.C. § 2251(a) and (e), two counts of conspir‐
acy to produce sexually explicit material involving a minor in
violation of 18 U.S.C. § 2251(a), and two counts of distribution
of sexually explicit material involving a minor in violation of
18 U.S.C. § 2252(a)(1). Hodge’s wife and another person who
received some of these images from Hodge were also indicted
on several charges. Hodge initially pleaded not guilty to these
charges, but then changed his plea to guilty in December 2011.
No. 12‐2458                                                       3

    The  presentencing  report  correctly  stated  that  the  entire
range  for  Hodge’s  advisory  Guidelines  sentence  was  3720
months, i.e., 310 years. (His Guidelines total Offense Level was
49, for which the Sentencing Table recommends life imprison‐
ment. However, the maximum period of incarceration allowed
by  any  of  the  statutes  under  which  he  was  convicted  is  30
years. Therefore, his Guideline range, or in this case a point, is
determined by calculating the maximum allowable sentence on
each count if imposed consecutively. See U.S.S.G. § 5G1.1(a).)
Prior  to  sentencing,  Hodge  submitted  to  three  psychiatric
evaluations  performed  by  Dr.  Cady.  Hodge  also  filed  a
sentencing memorandum, in which he argued for a downward
departure from the advisory Guidelines based on his accep‐
tance of responsibility, community service, past history as a
victim of childhood sexual abuse, and contention that he was
not  likely  to  reoffend  following  completion  of  sex  offender
counseling and treatment. The government also filed a sentenc‐
ing memorandum, in which it argued that Hodge’s sentences
for each count should run consecutively, based on the serious‐
ness of his offenses, the harm to the victim, and the need to
avoid sentencing disparities between similar offenders.
    The district court held a sentencing hearing in May 2012.
Dr. Cady testified at this hearing, where he described Hodge’s
mental health issues that, according to Dr. Cady, culminated in
Hodge  committing  these  offenses.  Dr.  Cady  testified  that
Hodge was the victim of sexual abuse as a child. According to
Dr. Cady, the trauma that Hodge suffered from this experi‐
ence,  coupled  with  his  early  exposure  to  pornography  and
extensive  physical  and  emotional  abuse,  caused  Hodge  to
become prematurely sexualized. Hodge’s early sexualization
4                                                      No. 12‐2458

led to impaired brain function and other serious problems as
an adult. Dr. Cady stated that Hodge’s childhood trauma and
consequent  mental  and  physical  health  issues  as  an  adult
helped form the basis of an addiction to pornography, obses‐
sive personality disorder, and other psycho‐biological disor‐
ders. These problems, in turn, contributed to his committing
the instant offenses.
     In  making  this  diagnosis,  Dr.  Cady  relied  in  part  on
Hodge’s statement to him that Hodge had not engaged in oral
sex with the victim. In fact, Dr. Cady did not view the photo‐
graphs  that  were  the  subject  of  the  prosecution.  Instead,  he
relied on Hodge’s explanation to him of how the molestations
occurred and how the photographs were produced. During the
government’s cross‐examination of him, Dr. Cady stated that,
were  he  to  learn  that  Hodge  had  not  been  truthful  on  this
point, “if it was a calculated, deliberate attempt to mislead me,
I would be concerned about it,” but that it would not necessar‐
ily  affect  Dr.  Cady’s  assessment  of  Hodge.  After  reviewing
photographic  evidence,  the  district  court  concluded  that
Hodge  had  in  fact  engaged  in  oral  sex  with  the  victim.  Dr.
Cady also testified that part of the reason he felt Hodge to be
capable of rehabilitation is that his conversations with Hodge
led  him  to  believe  that  various  degrading  depictions  of  the
child victim had been merely posed with the consent of the
child, and were not coerced events. Dr. Cady stated that if he
were to learn that force was used, he would be more concerned
about Hodge’s prospects for rehabilitation. The government
later introduced some of Hodge’s photographs for the judge’s
viewing which showed the child victim’s face being shoved
into the buttocks of an adult.
No. 12‐2458                                                         5

    Dr. Cady concluded that Hodge was unlikely to reoffend.
Dr. Cady based this conclusion in part on Hodge’s acceptance
of responsibility for his offenses, his separation from porno‐
graphic  material  while  in  detention,  and  the  prospect  that
Hodge could participate in a sex offender treatment group in
prison. Although Dr. Cady found that Hodge meets many, if
not  all,  of  the  criteria  for  pedophilic  disorder,  Dr.  Cady
expressly  stated  that  he  did  not  diagnose  Hodge  with  that
disorder.
   In addition to Dr. Cady, Hodge called three family mem‐
bers as witnesses. These family members testified that Hodge
had positive relationships with them and was a hard worker.
The  government  called  an  Evansville  police  detective  in
aggravation. This detective laid the foundation for admitting
copies of all of the images into evidence, including the ones
mentioned above. Following the testimony of these witnesses,
Hodge argued for a sentence of 180 months (fifteen years). The
government argued for a 1380‐month (115‐year) sentence.
    After correctly calculating the advisory Guidelines range,
the district court discussed the considerations that it weighed
in determining Hodge’s sentence, paying particular attention
to the factors that 18 U.S.C. §3553(a) directs courts to consider.
The district court began its discussion of the §3553(a) factors
with the nature and circumstances of Hodge’s offenses. The
court emphasized the disturbing nature of the images, Hodge’s
betrayal  of  his  niece’s  trust,  the  likelihood  that  the  victim
would “always … have [the offenses] in the back of her mind,”
and the permanence of images posted online, making them a
continuing source of harm to the victim.
6                                                      No. 12‐2458

    The court then turned to discussing Hodge’s history and
characteristics. In mitigation, the court noted that Hodge had
no  prior  criminal  history,  that  he  cooperated  fully  with  the
investigation,  and  that  he  accepted  responsibility  for  his
crimes. The court also discussed Dr. Cady’s report during the
history‐and‐characteristics portion of the sentencing hearing.
The court cited Dr. Cady’s report in stating that Hodge “has
reported abuse as a young child” and “addiction to pornogra‐
phy.” The district court returned to the subject of Dr. Cady’s
report later in the proceedings, stating that it disagreed with
Dr.  Cady’s  assessment  of  Hodge’s  risk  of  reoffending  and
noting that Hodge revealed to Dr. Cady that he had sexually
abused three other children prior to the instant offenses.
    The court also discussed other §3553(a) factors, including
the need for the sentence imposed to reflect the seriousness of
the  offenses,  to  promote  respect  for  the  law,  to  provide
deterrence, to protect the public from Hodge, and to provide
Hodge with correctional treatment. Following this discussion
of the §3553(a) factors, the district court sentenced Hodge to
1380  months’  (115  years’)  imprisonment.  Hodge  filed  this
appeal one month later.
                                   II.
     We review Hodge’s sentence for reasonableness under an
abuse‐of‐discretion standard. United States v. England, 604 F.3d
460, 464 (7th Cir. 2010). Our review involves two steps. First,
we  determine  whether  the  sentencing  court  committed
procedural  error,  and  then  we  consider  the  substantive
reasonableness of the sentence. Id. A sentencing court’s failure
to  consider  the  18  U.S.C.  §3553(a)  factors  constitutes  proce‐
No. 12‐2458                                                          7

dural error. United States v. Ramirez‐Mendoza, 683 F.3d 771, 774
(7th  Cir.  2012).  Because  Hodge  waived  a  challenge  of  the
substantive reasonableness of his below‐Guidelines sentence,
we consider only whether the district court committed proce‐
dural error.
     To  determine  a  defendant’s  sentence,  the  district  court
must,  following  the  calculation  of  the  applicable  advisory
Guidelines range, make “an individualized assessment based
on the facts presented.” Gall v. United States, 552 U.S. 38, 50
(2007). “[A]fter giving both parties an opportunity to argue for
whatever sentence they deem appropriate, the district judge
should then consider all of the §3553(a) factors to determine
whether they support the sentence requested by a party.”  Id.
at  49–50.  These  factors  include,  inter  alia,  “the  nature  and
circumstances of the offense and the history and characteristics
of  the  defendant,”  18  U.S.C.  §3553(a)(1),  as  well  as  several
penological objectives: “to reflect the seriousness of the offense,
… promote respect for the law, and … provide just punish‐
ment for the offense; to afford adequate deterrence to criminal
conduct;  to  protect  the  public  from  further  crimes  of  the
defendant; and to provide the defendant with needed educa‐
tional or vocational training, medical care, or other correctional
treatment,” §3553(a)(2). Although we treat the Guidelines as
advisory post‐Booker, the application of the §3553(a) factors is
mandatory. United States v. Miranda, 505 F.3d 785, 791 (7th Cir.
2007);  see  also  United  States  v.  Booker,  543  U.S.  220,  261–63
(2005).
   In fashioning the appropriate sentence, the district court
“need not address every §3553(a) factor in checklist fashion,
explicitly  articulating  its  conclusions  regarding  each  one.”
8                                                       No. 12‐2458

United  States  v.  Shannon,  518  F.3d  494,  496  (7th  Cir.  2008).
Instead, “the court may simply give an adequate statement of
reasons, consistent with §3553(a), for thinking the sentence it
selects is appropriate.” Id. Specifically, courts “are expected to
address  principal,  nonfrivolous  arguments  in  mitigation,”
provided that factual foundations exist for these arguments.
United States v. Chapman, 694 F.3d 908, 913–14 (7th Cir. 2012).
Courts also must “adequately explain the chosen sentence to
allow  for  meaningful  appellate  review  and  to  promote  the
perception of fair sentencing.” Gall, 552 U.S. at 50.
    We  hold  that  the  district  court  met  this  standard  here,
giving appropriate consideration to how each of the relevant
§3553(a) sentencing factors applied in Hodge’s case. In deter‐
mining  Hodge’s  sentence,  the  district  court  paid  particular
attention to the mitigating evidence that Dr. Cady presented.
Specifically, the court cited Dr. Cady’s report for the proposi‐
tions that Hodge suffers from pornography addiction and was
abused and exposed to pornography as a child, as previously
noted. These statements are among the more significant of Dr.
Cady’s conclusions. Essentially, the district court made one set
of  inferences  from  Dr.  Cady’s  testimony,  whereas  Hodge
wanted  the  court  to  draw  other  inferences  from  it.  This
difference does not constitute procedural error. The judge had
good  reason  to  discount  the  psychiatrist’s  assessment  of
Hodge’s  potential  for  rehabilitation:  Hodge  had  filtered  the
information about his conduct when being interviewed about
his treatment of the child. 
    Hodge faults the district court for not also commenting on
Dr. Cady’s opinion that Hodge’s premature sexualization had
lasting psycho‐biological effects or noting Dr. Cady’s views on
No. 12‐2458                                                                   9

Hodge’s  potential  for  rehabilitation.1  The  district  court,
however, is not required to specifically address every discrete
point contained in a complex, nuanced psychological report.
See  United  States  v.  Collins,  640  F.3d  265,  271  (7th  Cir.  2011)
(stating that courts need not “tick off every possible sentencing
factor or detail and discuss, separately, every nuance of every
argument”). The defendant’s history and characteristics is one
of many §3553(a) sentencing factors; Dr. Cady was one of four
witnesses  to  offer  testimony  in  mitigation  pertaining  to
Hodge’s history and characteristics; and the specific conclu‐
sions from Dr. Cady’s report that Hodge now faults the district
court for not addressing are but a subset of the multiple points
in  Dr.  Cady’s  report  and  testimony.  The  level  of  detail  that
Hodge would like us to require sentencing courts to include in
their discussions of the §3553(a) factors is simply unrealistic.
    Hodge directs our attention to three recent cases in which
we  vacated  defendants’  sentences  and  remanded  for
resentencing, based on the district courts’ failures to address
adequately  defendants’  arguments  in  mitigation.  See  United
States v. Robertson, 662 F.3d 871 (7th Cir. 2011); Miranda, 505
F.3d  785;  United  States  v.  Cunningham,  429  F.3d  673  (7th  Cir.
2005).  These  cases,  however,  are  distinguishable  from  the
instant matter.



1
    Hodge also claims that the district court did not explain why its chosen
sentence  serves  the  objective  of  protecting  the  public,  as  stated  in
§3553(a)(2)(C). But the district court stated that, since Hodge’s 1380‐month
sentence in effect will keep him behind bars for the rest of his life, the court
“doubt[s] there’s much risk of further crimes” committed by Hodge.
10                                                   No. 12‐2458

    In  Robertson,  the  defendants’  “principal  argument  at
sentencing  was  that  they  had  rehabilitated  themselves.” 
Robertson, 662 F.3d at 879. The defendants had ample time to
undergo  this  self‐rehabilitation,  as  the  government  did  not
charge them  with their wire fraud offenses until almost ten
years had passed. Id. At sentencing, the defendants presented
“unusually  strong”  evidence  of  their  rehabilitative  efforts,
including their gainful employment, volunteer work, and lack
of  other  criminal  conduct  (aside  from  a  reckless  driving
conviction)  during  the  intervening  period.  Id.  Based  on  the
Robertsons’  remarkable  rehabilitation  during  the  period
between their criminal activity and their indictment, and the
fact that the defendants relied on this rehabilitation as their
central  argument  in  mitigation,  we  found  the  sentencing
court’s minimal treatment of the argument to be insufficient.
Id. In the instant case, by contrast, Dr. Cady’s relatively brief
comments  that  Hodge  claims  the  district  court  should  have
specifically  addressed  during  its  discussion  of  the  §3553(a)
factors  were  one  of  many  arguments  that  Hodge  made  in
mitigation.  In  stark  contrast  to  the  Robertsons,  Hodge’s
production and distribution of child pornography continued
right up to the time of his arrest in this case. He had not turned
away from this criminal activity long before detection.
    In Miranda, the defendant presented psychiatric mitigation
evidence that was, simply put, of a different order of magni‐
tude than that in the instant case. In that case, a psychiatrist
diagnosed  the  defendant  with  schizoaffective  disorder  and
testified  that  the  defendant  suffered  auditory‐command
hallucinations instructing him to rob a bank. Miranda, 505 F.3d
at 789. Hodge’s pornography addiction and status as a victim
No. 12‐2458                                                        11

of  childhood  sexual  and  physical  abuse,  although  certainly
troubling,  are  not  in  the  same  category  as  is  the  mitigation
evidence of extreme mental illness in Miranda.
    Finally,  in  Cunningham,  we  noted  two  related  problems
with the district court’s sentence determination. 429 F.3d 673
at 678. First, we faulted the district court in Cunningham for
giving  “substantial  weight”  to  the  government’s  “vague,
belated, [and] unsubstantiated” allegation that the defendant
failed to cooperate with law enforcement. Id. Second, we noted
that  the  district  court  failed  to  mention  the  defendant’s
psychiatric problems and substance abuse, which the defen‐
dant presented as a mitigating factor. Id. The defendant had a
“long  history  of  psychiatric  illness,”  including  a  suicide
attempt,  hospitalization  for  clinical  depression,  acute  and
chronic  anxiety,  and  compulsive  disorder.  Id.  at  676.  Taken
together, the district court’s undue attention to the allegation
that the defendant failed to cooperate and lack of attention to
the  defendant’s  mitigating  evidence  of  severe  psychiatric
disorders “undermin[ed] our confidence in the sentence.” Id.
at 678. Neither of our concerns with the district court’s behav‐
ior in Cunningham are present in the instant case. First, Hodge
does not argue that the factors that the district court considered
were inappropriate; his appeal is limited to the claim that the
court failed to adequately address his arguments in mitigation.
Second, as with Miranda, the psychiatric disorders present in
Cunningham are significantly more severe than those that Dr.
Cady indicated Hodge has suffered.
    In stating this conclusion, we do not intend to minimize the
seriousness of pornography addiction and trauma stemming
from  childhood  sexual  and  physical  abuse.  It  seems  safe  to
12                                                      No. 12‐2458

assume,  however,  that  many  individuals  that  engage  in
conduct  similar  to  Hodge’s  also  suffer  from  psychological
dysfunctions. Well‐adjusted people,  after  all,  do not  tend  to
produce child pornography. Offering mitigating evidence of
the  type  that  Hodge  presented  (via  Dr.  Cady’s  testimony)
seems akin to an individual convicted of multiple counts of
driving under the influence of alcohol telling the judge that he
suffers  from  alcohol  addiction,  without  admitting  the  full
severity of the drinking habit. The addiction and the criminal
behavior  certainly  correspond.  But  it  would  be  within  the
judge’s discretion not to consider recognition of the addiction
to be mitigation unless there is a solid reason to conclude that
the addict is unlikely to recidivate. We could understand if, in
light of the offensive conduct, the judge in this hypothetical
situation  were  to  view  such  information  as  not  particularly
noteworthy  for  sentencing  purposes.  The  same  is  true  here.
Given the shaded version of the offense conduct that Hodge
provided Dr. Cady, the prospects for Hodge’s rehabilitation
may not have appeared as rosy to the judge as they did to the
psychiatrist.
    Hodge’s favored  approach would turn sentencing courts’
discussions  of  the  §3553(a)  factors  into  checklist  exercises,
depriving  judges  of  their  discretion  in  sifting  through  large
amounts  of  evidence  to  determine  which  items  are  most
relevant.  The  Supreme  Court  has  cautioned  against  such  a
checklist  approach,  reminding  reviewing  courts  that  “[t]he
sentencing  judge  is  in  a  superior  position  to  find  facts  and
judge their import under §3553(a).” Gall, 552 U.S. at 51 (inter‐
nal quotation marks omitted). Here, the district court deter‐
mined that the most noteworthy aspects of Dr. Cady’s testi‐
No. 12‐2458                                                    13

mony for mitigation purposes were his statements that Hodge
suffered from pornography addiction, childhood sexual abuse,
and childhood exposure to pornography. That the district court
did  not  also  discuss  Dr.  Cady’s  testimony  concerning  the
effects  of  Hodge’s  premature  sexualization  or  his  views  of
Hodge’s prospects for rehabilitation does not rise to the level
of procedural error.
   Accordingly, the district court’s sentence is AFFIRMED.